18‐1643‐cv 
Holland Loader Company v. FLSmidth 
 
                                     UNITED STATES COURT OF APPEALS  
                                         FOR THE SECOND CIRCUIT 
                                                     
                                            SUMMARY ORDER 
                                                     
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT.  CITATION TO A SUMMARY 
ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE 
OF APPELLATE PROCEDURE 32.1 AND THIS COURTʹS LOCAL RULE 32.1.1.  WHEN CITING A 
SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE 
FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH THE NOTATION ʺSUMMARY ORDERʺ).  A 
PARTY CITING A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED 
BY COUNSEL. 
 
              At a stated term of the United States Court of Appeals for the Second 
Circuit, held at the Thurgood Marshall United States Courthouse, 40 Foley Square, in 
the City of New York, on the 3rd day of May, two thousand nineteen. 
 
PRESENT:  BARRINGTON D. PARKER,  
              DENNY CHIN, 
              SUSAN L. CARNEY, 
                            Circuit Judges. 
 
‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐x 
 
HOLLAND LOADER COMPANY LLC, 
                                 Plaintiff‐Appellant, 
 
                                     v.                                                          18‐1643‐cv 
FLSMIDTH A/S, 
                                 Defendant‐Appellee. 
 
‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐x 
 
FOR PLAINTIFF‐APPELLANT:                                                     MICHAEL V. RELLA (Daniel S. Alter, 
                                                                             Gaurav K. Talwar, on the brief), Murphy 
                                                                             & McGonigle, P.C., New York, New 
                                                                             York; David K. Isom, Isom Law Firm 
                                                                             PLLC, Salt Lake City, Utah.  
FOR DEFENDANT‐APPELLEE:                            STEPHEN M. HARNIK, Harnik Law 
                                                   Firm, New York, New York.  
 
              Appeal from the United States District Court for the Southern District of 

New York (Woods, J.). 

              UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, 

ADJUDGED, AND DECREED that the judgment of the district court is AFFIRMED. 

              Plaintiff‐appellant Holland Loader Company LLC (ʺHollandʺ) appeals 

from the district courtʹs May 3, 2018 judgment in favor of defendant‐appellee FLSmidth 

A/S (ʺFLSʺ).  After a four‐day bench trial, the district court issued findings of fact and 

conclusions of law, holding that FLS breached its obligation to use commercially 

reasonable efforts to promote the sale of Holland products pursuant to its intellectual 

property purchase agreement (the ʺAgreementʺ) with Holland.  See generally Holland 

Loader Co. v. FLSmidth A/S, 313 F. Supp. 3d 447 (S.D.N.Y. 2018).  The district court also 

concluded, however, that Holland failed to prove that it suffered damages and, 

accordingly, entered judgment in favor of FLS.  We assume the partiesʹ familiarity with 

the underlying facts, procedural history, and issues on appeal. 

              On May 25, 2012, FLS and Holland entered into the Agreement, under 

which FLS purchased Hollandʹs intellectual property in return for an initial payment of 

$350,000, an additional advanced earnout payment of $350,000 to occur on December 

15, 2012, and a percentage of future profits from the sale of qualifying products over the 

next five years, which would be credited against the December 15, 2012 advanced 
                                              2 
 
earnout payment.  The Agreement capped earnout payments at $4 million.  FLS made 

the $350,000 initial payment as well as the $350,000 advanced earnout payment, but 

thereafter made no further payments to Holland.  Holland argued at trial, and argues 

now on appeal, that FLSʹs breach of the Agreement caused it to sustain more than $3.65 

million in damages ‐‐ the entire unpaid remainder of the cap of $4 million on earnout 

payments ‐‐ and that therefore it is entitled to an award in that amount. 

                                         DISCUSSION 

               The sole issue on appeal is whether the district court erred in ruling that 

Holland failed to prove the fact of damages.  ʺOn appeal from a judgment after a bench 

trial, we review the district courtʹs finding[s] of fact for clear error and its conclusions of 

law de novo.ʺ  Kreisler v. Second Ave. Diner Corp., 731 F.3d 184, 187 n.2 (2d Cir. 2013) 

(internal quotation marks omitted).   

               The parties agree that the lost profits claimed by Holland are general, 

rather than consequential, damages.  See Tractebel Energy Mktg., Inc. v. AEP Power Mktg., 

Inc., 487 F.3d 89, 109 (2d Cir. 2007).  To prove general damages under New York law, 

the plaintiff must show (1) the fact or existence of damages to a ʺreasonable certaintyʺ 

and, if the fact or existence of damages is proven, (2) ʺa ʹstable foundation for a 

reasonable estimateʹ [of damages] incurred as a result of the breach.ʺ  Id. at 110 (quoting 

Contemporary Mission, Inc. v. Famous Music Corp., 557 F.2d 918, 926. (2d Cir. 1977)).1   The 

                                                      
1            The Agreement is governed by New York law. 
                                                3 
 
first prong concerns causation, while the second prong speaks to the amount of 

damages.  Id. at 110‐11.  ʺReasonable certaintyʺ requires a showing of damages that is 

ʺnot merely speculative, possible, and imaginary, but . . . such only as actually follow or 

may follow from the breach of the contract.ʺ  Id. (internal quotation marks omitted); see 

also Natʹl Mkt. Share, Inc. v. Sterling Natʹl Bank, 392 F.3d 520, 525 (2d Cir. 2004) 

(ʺCausation is an essential element of damages in a breach of contract action; and, as in 

tort, a plaintiff must prove that a defendantʹs breach directly and proximately caused his or 

her damages.ʺ).  A stable foundation for a reasonable estimation ʺnecessarily requires 

some improvisation,ʺ and ʺ[t]he law will make the best appraisal that it can, 

summoning to its service whatever aids it can command.ʺ  Contemporary Mission, 557 

F.2d at 926‐27 (internal quotation marks omitted). 

              The district court found that Holland failed to prove, by a preponderance 

of the evidence, the existence of damage caused by the breach.  First, the district court 

concluded, based on its assessment of the trial testimony and other evidence, that the 

revenue projections in the deal memorandum lacked any ʺestablishedʺ or ʺreliableʺ 

indicators of accuracy and ʺcould not be substantiated or justified.ʺ  Holland Loader, 313 

F. Supp. 3d at 481‐82.  Second, the district court held that evidence of the historical sale 

by Holland of one refurbished loader for $500,000, two trailers, and spare parts to 

construction customers over the ten‐year period before the May 2010 Agreement did 

little to predict the sale of Holland products, after necessary design modifications, to the 


                                               4 
 
mining industry.  Id. at 482.  The district court found that the sale of one loader in a ten‐

year period failed to indicate with reasonable certainty that, but for FLSʹs breach, any 

sales would have been made during the five‐year earnout period.  Id.; see also Wakeman 

v. Wheeler & Wilson Mfg. Co., 101 N.Y. 205, 212 (1886) (ʺProfits which would certainly 

have been realized but for the defendantʹs default are recoverable.ʺ).  Third, the district 

court discredited Hollandʹs expert witnessʹs view that the missed sales opportunities 

established the fact of damage because the ʺopinion was based on basic math and on 

FLSʹs internal forecastʺ that was not ʺprepared as a sales projection.ʺ  Holland Loader, 313 

F. Supp. 3d at 481.  Finally, the district court held that evidence of sales of similar 

products did not permit a valid comparison because the testimony related to sales in the 

North American market, not the international market.  Id. at 482.  These were factual 

determinations, and the district courtʹs findings of fact were not clearly erroneous.  See 

Bessemer Tr. Co. v. Branin, 618 F.3d 76, 85 (2d Cir. 2010). 

              Holland argues that the district court improperly denied it recovery by 

employing the higher standard for proving consequential, rather than general, 

damages.   But the proof required to show the existence of damages is the same for 

general and consequential damages.  The standards differ only with respect to the 

calculation of the amount of damages.  See Tractebel, 487 F.3d at 111 (comparing New 

York law for general and consequential damages, and noting that while both standards 

require the fact of damage to be ʺreasonably certain,ʺ proof of consequential damages 


                                               5 
 
involves ʺa higher burdenʺ because ʺ[w]hile certainty of amount is not an element of 

general damages in New York, it is an element of consequential damages.ʺ).  The 

district court here, however, did not reach the question of the amount of damages.  It 

found that Holland ʺfailed to prove by a preponderance of the evidence that it suffered 

damages as a result of [FLS]ʹs breach.ʺ  Holland Loader, 313 F. Supp. 3d at 480 (emphasis 

added); see also id. at 481 (ʺPlaintiffʹs evidence of damages is nothing more than 

speculative.ʺ).  That FLS failed to use commercially reasonable efforts to market and sell 

the products at issue does not necessarily mean the breach caused the absence or 

diminution of earnout payments.  The district court did not conflate the standard for 

proving general and consequential damages. 

              Holland also argues that the district court erred in ignoring the long‐

standing New York rule that ʺ[a] person violating his contract should not be permitted 

entirely to escape liability because the amount of the damage which he has caused is 

uncertain.ʺ  Tractebel, 487 F.3d at 110.  But, again, this rule applies only after the 

existence or fact ‐‐ as opposed to the amount ‐‐ of damages is determined to be 

reasonably certain.  Id.  Because the district court held that Holland failed to prove the 

fact of damage with reasonable certainty, it never reached the question of the amount of 

damages.  Thus, it did not err in not invoking the wrongdoer rule.  

              Finally, Holland argues that the district court improperly applied New 

Yorkʹs new business rule in concluding that Hollandʹs evidence was insufficient to 


                                               6 
 
establish the fact of damages.  The new business rule provides that ʺevidence of lost 

profits from a new business venture receives greater scrutiny because there is no track 

record upon which to base an estimate.ʺ  Schonfeld v. Hilliard, 218 F.3d 164, 172 (2d Cir. 

2000).  It ʺis not a per se rule forbidding the award of lost profits damages to new 

businesses, but rather an evidentiary rule that creates a higher ʹlevel of proof needed to 

achieve reasonable certainty as to the amount of damages.ʹʺ  Intʹl Telepassport Corp. v. 

USFI, Inc., 89 F.3d 82, 86 (2d Cir. 1996) (quoting Travellers Intʹl, A.G. v. Trans World 

Airlines, 41 F.3d 1570, 1579 (2d Cir. 1994)).  Holland notes that the new business rule 

applies only to consequential lost profit damages and that, therefore, its use here was 

error.  FLS cites to Inficon, Inc. v. Verionix, Inc., for the proposition that the new business 

rule applies equally to cases involving general lost profit damages.  182 F. Supp. 3d 32, 

37 (S.D.N.Y. 2016).   

              We need not wade into this unsettled area of New York law.  To the extent 

the district relied on this rule, rather than merely citing to it generally, there is no error.  

Regardless of the application of the new business rule, the district court was entitled to 

make credibility determinations, and it was entitled to find that certain evidence was 

less probative of the fact of lost profits because the evidence was speculative, unreliable, 

or not factually comparable.  The district court thoroughly analyzed the evidence of 

damages and determined that much of Hollandʹs evidence of damage was unreliable 

and speculative.  ʺIf the district courtʹs account of the evidence is plausible in light of 


                                               7 
 
the record viewed in its entirety, the court of appeals may not reverse it even though 

convinced that had it been sitting as the trier of fact, it would have weighed the 

evidence differently.  Where there are two permissible views of the evidence, the 

factfinderʹs choice between them cannot be clearly erroneous.ʺ  Anderson v. City of 

Bessemer City, 470 U.S. 564, 573‐74 (1985).  As discussed above, the district courtʹs 

findings were not clearly erroneous. 

                                        *      *      * 

              We have considered the partiesʹ remaining arguments and find them to be 

without merit.  For the reasons set forth above, we AFFIRM the district courtʹs 

judgment. 

                                             FOR THE COURT:  
                                             Catherine OʹHagan Wolfe, Clerk of Court 




                                               8